PER CURIAM.
Appellant was convicted by a jury for the offense of Robbery in July 1965. In December 1965, his petition filed under Criminal Rule 1, F.S.A. ch. 924 appendix was denied. Order of insolvency and appointment of counsel was entered in January 1966. Notice of appeal was filed by the public defender’s office pursuant to the order appointing the public defender to represent appellant on his appeal. The Public Defender now petitions this court for leave to withdraw as counsel and alleges, inter alia, that he defended the appellant at the trial wherein he was convicted; that he has made a careful study of the court file and the applicable law and can find no merit to the appellant’s contention as indicated in his Criminal Rule 1 petition nor in his appeal and that to pursue the appeal would be -frivolous.
Similar situations have arisen before and where good cause for withdrawal was shown as we think is shown here, the motion to withdraw has been granted. Carr *682v. State, Fla.App., 180 So.2d 381. McNealy v. State, 1st D.C.A., 183 So.2d 738, filed March 8, 1966.
The motion to withdraw is granted, and the appellant is granted thirty days from the date this opinion is filed within which to file his assignments of error and supporting brief.
WIGGINTON, Acting C. J., and STURGIS and JOHNSON, JJ., concur.